DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendment filed 12/28/2020
Claims 24-36 and 48-68 are presented for examination
This action is Final

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 24, 26, 29, 30, 32, 33, 35, 62, 63, 65 and 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okihara (US 2014/0353190) in view of Ray (US 2013/0281961).

24: Okihara discloses a container assembly for holding nested pharmaceutical container parts, comprising:

a container tub 40 comprising;
a bottom,
a top lip that provides a horizontal top sealing surface 24 that has a peripheral outline, and

sidewalls located between the bottom and the top lip, a peelable tub cover 50 consisting of a sheet of flexible material sealed to the sealing surface of the top lip of the rectangular container to seal the contents of the container, and a cover removal fixture on the container tub cover ([0048-0049] also fig. 2 and 5).

While Okihara discloses the process of bending the corners of the container to access the peelable cover, but a distinct cover removal feature fails to be taught. Ray teaches a cover removal feature 48 distinct from and attached to the tub cover 44 ([0097] also fig. 1 and 2). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify Okihara to include the distinct removal feature of Ray for grasping the second movable portion to open and close the triangular shaped top portion as seen in fig. 3 of Ray [0099].

Because Okihara teaches a gripping corner of the flange used to assist in the removal of the cover, substituting the attached removal feature of Ray to yield the predictable result of removing the cover would have been obvious to one having ordinary skill in the art. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).


29: Okihara discloses the assembly of claim 26 wherein the peelable container cover is heat sealed to the sealing surface of the top lip of the rectangular container tub to seal the contents of the container tub against decontamination (fig. 5).

30, 32: Okihara discloses the assembly of claim 26 wherein the peelable tub cover 3 is sealed to the sealing surface of the top lip 24 of the rectangular container tub 2 to seal the contents of the container tub against decontamination using a chemical agent ([0026]).

33, 35: Okihara disclose the assembly of claim 24 wherein the peelable tub cover is made of a plastic material [0009], [0055].

63: Okihara discloses the container assembly of Claim 62 further comprising a plurality of sterilized pharmaceutical containers 10 (abstract also fig. 5).

65: Okihara discloses the container assembly of Claim 36 further comprising a closure nest 40 (fig. 2).

66: Okihara discloses the container assembly of Claim 65 further comprising a plurality of closures 60, 80 associated with the closure nest (fig. 2).

Claims 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okihara (US 2014/0353190) in view of Ray (US 2013/0281961) in view of Witkowski (US 10,131,465).

25, 27: Okihara discloses the claimed invention as applied to claim 24 but fails to disclose a cover extension. Witkowski teaches the assembly of claim 24 wherein the sealed peelable container cover includes a an appendage 142 that extends outside of the peripheral outline of the top sealing surface 120 of the container tub 102 and capable of being engaged by .


Claims 28, 58 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okihara (US 2014/0353190) in view of Ray (US 2013/0281961) in view of Bonnin (US 2011/0202063).

28: Okihara discloses a container assembly for holding nested pharmaceutical container parts, comprising:

a container tub 40 comprising;
a bottom,
a top lip that provides a horizontal top sealing surface 24 that has a peripheral outline, and

sidewalls located between the bottom and the top lip, a peelable tub cover 50 consisting of a sheet of flexible material sealed to the sealing surface of the top lip of the rectangular container to seal the contents of the container, and a cover removal fixture on the container tub cover ([0048-0049] also fig. 2 and 5).

While Okihara discloses a pull tab, a distinct cover removal feature fails to be taught. Ray teaches a cover removal feature 48 distinct from and attached to the tub cover 44 ([0097] also fig. 1 and 2). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Okihara to include the distinct removal feature of Ray in order to assist the user in easily identifying and removing the lid form the container. 



58: Okihara discloses the container assembly of Claim 28 further comprising a closure nest 30 (fig. 2).

59: Okihara discloses the container assembly of Claim 58 further comprising a plurality of closures 42 associated with the closure nest (fig. 2).

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okihara (US 2014/0353190) in view of Ray (US 2013/0281961) in view of Winters (US 10,371,429).

36: Okihara discloses a container assembly for holding nested pharmaceutical container parts, comprising:

a container tub 40 comprising;
a bottom,
a top lip that provides a horizontal top sealing surface 24 that has a peripheral outline, and

sidewalls located between the bottom and the top lip, a peelable tub cover 50 consisting of a sheet of flexible material sealed to the sealing surface of the top lip of the rectangular container to seal the contents of the container, and a cover removal fixture on the container tub cover ([0048-0049] also fig. 2 and 5).

While Okihara discloses a pull tab, a distinct cover removal feature fails to be taught. Ray teaches a cover removal feature 48 distinct from and attached to the tub cover 44 ([0097] also 

Okihara fails to disclose a clipped removal fixture. Winters teaches a cover removal fixture on the tub cover wherein the cover removal fixture is clipped to a portion of the peelable tub cover that extends outside of the peripheral outline of the top sealing surface of the container tub (col. 4, ll. 44-67; col. 5, ll. 1-18 also see figure below).


    PNG
    media_image1.png
    200
    245
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify Okihara to include the clipped tab portion of Winters in order to further assist in holding the cover in place (as noted in the cited paragraph).

Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. 
Claim 24: Applicant argues against the combination of the applied references for being unobvious and motivations made based on Applicants disclosure. The Examiner respectfully disagrees. Both Okihara and Ray teach medical packaging including peelable closures across the opening of the packaging. To access the peelable portion of Okihara, an upper surface of flange 
Claim 1 of Ray teaches “the ergonomic handle portion attaching to the outer surface at a pre-determined angle.” Although component 46 of Ray holds in place the handle portion at 52, both 46 and 48 are separate components that function differently and are made part of the over cover.  This further teaches Applicants’ claimed cover removal feature being “distinct and attached.” 
In response to applicant's argument that the handle portion of Ray is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Okihara fails to teach away from having a handle portion since it already provides means for removing the cover. Having a distinct handle would fail to hinder the workability of Okihara and make identifying where to remove the cover easily defined. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). With the above arguments, the rejection is respectfully maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RAVEN COLLINS/            Examiner, Art Unit 3735      

/Anthony D Stashick/            Supervisory Patent Examiner, Art Unit 3735